704 F.2d 419
Carlyle JOHNSON, Appellee-Appellant,v.Doyle BUSBY;  Donald Miller and Myron Gauger, Appellants-Appellees.
Nos. 82-1432, 82-1548.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 15, 1983.Decided April 13, 1983.

Steven C. Beardsley, Lynn, Jackson, Shultz & Lebrun, P.C., Rapid City, S.D., for appellants-appellees.
J. Paul McGrath, Asst. Atty. Gen., Washington, D.C., Terry L. Pechota, U.S. Atty., Boulder, Colo., Philip N. Hogen, U.S. Atty., Anthony J. Steinmeyer, John C. Hoyle, Dept. of Justice, Washington, D.C., for appellee-appellant.
Before LAY, Chief Judge, and BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Carlyle Johnson brought suit against Doyle Busby, Donald Miller, and Myron Gauger, employees of the Farmers Home Administration (FHA), alleging that these FHA officials willfully and maliciously denied him an FHA loan.  A jury awarded Johnson the sum of one dollar in damages.  The FHA officials appeal the award on grounds of immunity to liability for the common law tort claims against them.  Johnson cross-appeals in denying Johnson's motion for a new trial on damages.


2
The record in this case establishes without question that the defendants acted within the outer perimeter of their duties.  As such, these officials possess an absolute immunity from damages based on common law torts.   Barr v. Matteo, 360 U.S. 564, 79 S. Ct. 1335, 3 L. Ed. 2d 1434 (1959).  This present case is controlled by this court's decision in Gross v. Sederstrom, 429 F.2d 96 (8th Cir.1970), which presented a factual situation not legally distinguishable from the facts here.  We therefore conclude that the district court erred in denying defendants' several motions for dismissal before, during, and after trial, and in failing to grant defendants' motion for judgment n.o.v.


3
Accordingly, we reverse and remand with instructions that the trial court enter a judgment of dismissal of Johnson's actions against the defendants.


4
We reject the cross-appeal and affirm the trial court's order denying Johnson a new trial on damages.